DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the centrifuge must be shown or the feature(s) canceled from the claim(s) (see e.g., claim 46).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 28-37, 41-43, 45, 46 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (“Fung”)(US 6,221,655).
Fung (fig. 1-5) teaches a device comprising:
(re: claims 28, 37)  a porous membrane comprising one or more layers of a polycarbonate material (fig. 1 near 9; col. 4, ln. 50-col. 5, ln. 20 and col. 6, ln. 55-65);
 a component (6) configured to position the membrane in an interior of a liquid container and comprising a first end having an opening, and a second end opposing the first end and comprising the membrane (col. 5, ln. 20+).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of liposome extrusion (col. 
Further, Applicant is respectfully reminded that the material or article worked upon by the apparatus (e.g., liposome) does not limit apparatus claims.  See MPEP 2115.
	
Fung further teaches:
(re: claims 29-31) the liquid container (2);
 wherein the liquid container comprises a centrifuge tube;
wherein the component comprises a cylinder concentric to the interior of the liquid container (fig. 1, 1A); 
(re: claim 32)  wherein the second end of the component is spaced a distance apart from a closed end of the liquid container when the second end of the component is inserted in the liquid container (Id.);
(re: claim 33)  wherein a volume of the liquid container between the second end of the component and the closed end of the liquid container is equal to or greater than the volume of the component (see fig. 4 embodiment);
(re: claim 34-36)  wherein the membrane has a pore size of 1000, 500 or 250 nm or less (col. 1, ln. 20-col. 2 and col. 4, ln. 52-col. 5, ln. 20 teaching that membrane pore sizes are generally in the micrometer or nanometer ranges); 
(re: claim 41, 42)  wherein the liquid container comprises a seal;
wherein the seal comprises a removable cap (fig. 1 near 4, 21). 

Fung (fig. 1, 1A) also teaches a system comprising:
(re: claim 43)  a liquid container (2); and

 a porous membrane (9) comprising one or more layers of a polycarbonate material (fig. 1 near 9; col. 4, ln. 50-col. 5, ln. 20 and col. 6, ln. 55-65); and
 a component (6) configured to position the membrane in an interior of the liquid container and comprising a first end having an opening, and a second end opposing the first end and comprising the membrane (col. 5, ln. 20+).  Further, the system cited above is certainly capable of separating liposomes and producing a population of liposomes (col. 1, ln. 20-col. 2 and col. 4, ln. 52-col. 5, ln. 20 teaching that membrane pore sizes are generally in the micrometer or nanometer ranges and may be selected based on the particle to be separated).


Fung further teaches:
(re: claim 45)  wherein the liquid container comprises a centrifuge tube (2); 
(re: claim 46)  a centrifuge (col. 9-12 teaching Examples wherein system places tube into a centrifuge). 

Fung (fig. 1, 1A) also teaches a kit comprising: 
(re: claim 59)  a liposome extrusion device comprising:
 a porous membrane (9)  comprising one or more layers of a polycarbonate material (fig. 1 near 9; col. 4, ln. 50-col. 5, ln. 20 and col. 6, ln. 55-65); and
 a component (6) configured to position the membrane in an interior of a liquid container and comprising a first end having an opening, and a second end opposing the first end and comprising the membrane (col. 5, ln. 20+); and
 a packaging configured to hold the device (col. 6, ln. 65-col. 7, ln. 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28-46 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (“Fung”)(US 6,221,655) in view of Coe et al. (“Coe”)(US 6,623,671), Balu-Iyer et al. (“Balu”)US 7,875,289) and legal precedent.

Fung as set forth above teaches all that is claimed except for expressly teaching
(re: claim 38) wherein the membrane comprises two or more layers of a membrane material;
(re: claim 39)  wherein the pore size of each of the two or more layers of the membrane material is the same;
(re: claim 40)  wherein the pore size of at least two of the two or more layers of the membrane material are different;
(re: claim 44)  wherein the liposome extrusion device contains a suspension of liposomes. 
Further, under an alternative interpretation, the pore sizes and material type of the membrane as well as the application of the system to liposome may be regarded as not taught above.
Here, it is noted that Fung as cited above already teaches already teaches that a broad range of pore sizes and material types may be chosen for the membrane depending on the separation application (col. 1, ln. 20-col. 2 and col. 4, ln. 52-col. 5, ln. 20 and col. 6, ln. 55-65 teaching that 
in the prior art itself as cited above; in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 31, 2021